Citation Nr: 0631841	
Decision Date: 10/13/06    Archive Date: 10/16/06

DOCKET NO.  04-41 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly pension based upon the need 
for regular aid and attendance.


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel







INTRODUCTION

The veteran served on active duty from November 1944 to 
April 1946.  The appellant seeks benefits as the veteran's 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision of a 
Department of Veteran's Affairs (VA) Regional Office (RO) 
that denied the appellant's claim for special monthly 
pension based upon the need for aid and attendance.


FINDINGS OF FACT

1.  The appellant is not blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less in both eyes or 
concentric contraction of the visual field to five degrees 
or less, nor is she a patient in a nursing home because of 
mental or physical incapacity.

2.  The appellant's conditions do not render her permanently 
bedridden or so helpless as to be in need of regular aid and 
attendance.  She needs assistance with cooking, cleaning, 
and travelling, but is able to dress and undress herself, 
keep herself ordinarily clean and presentable, feed herself, 
walk with the aid of an assistive device or another person, 
and perform light household duties.  She has no physical or 
mental incapacity requiring regular care or assistance 
against dangers in her daily environment.

3.  The appellant is confined to her house or its premises.





CONCLUSION OF LAW

The criteria for special monthly pension based upon the need 
of regular aid and attendance are not met.  38 U.S.C.A. §§ 
1502, 1521 (West 2002); 38 C.F.R. §§ 3.351, 3.352 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Special Monthly Pension

By a January 1998 rating decision, the appellant was granted 
a pension based on the housebound rate.  The appellant now 
seeks a special monthly pension based upon the need for 
regular aid and attendance.  Special monthly pension at the 
aid and attendance rate is payable when the appellant is 
helpless or so nearly helpless that she requires the regular 
aid and attendance of another person.  To establish a need 
for regular aid and attendance, the appellant must be blind 
or so nearly blind as to have corrected visual acuity of 
5/200 or less, in both eyes, or concentric contraction of 
the visual field to 5 degrees or less; a patient in a 
nursing home because of mental or physical incapacity; or 
show a factual need for aid and attendance.  38 C.F.R. §§ 
3.351(b)-(c), 3.352(a).

A factual need for aid and attendance includes the inability 
to dress, undress, keep ordinarily clean and presentable, 
feed oneself, or attend to the wants of nature.  It also 
includes the frequent need of adjustment of any special 
prosthetic or orthopedic appliances or either physical or 
mental incapacity that requires care or assistance on a 
regular basis to protect against the hazards or dangers 
incident to a claimant's daily environment.  Also, an 
individual who is bedridden, as that term is defined by 
regulation, meets the criteria for aid and attendance. 38 
C.F.R. § 3.352(a).  The particular personal functions which 
the appellant is unable to perform should be considered in 
connection with the claimant's condition as a whole.  The 
evidence need only establish that the appellant is so 
helpless as to need regular aid and attendance, not constant 
need.  Determinations that the appellant is so helpless as 
to need regular aid and attendance will not be based solely 
upon an opinion that the appellant's condition requires the 
appellant to be in bed.  They must be based on the actual 
requirement of personal assistance from others.  38 C.F.R. § 
3.352(a).  The appellant must be unable to perform one of 
the enumerated disabling conditions, but the appellant's 
condition does not have to present all of the enumerated 
disabling conditions.  Turco v. Brown, 9 Vet. App. 222, 224 
(1996).

The criteria for determining whether an appellant is in need 
of the aid and attendance of another person may be met if 
she is bedridden.  "Bedridden" is defined as a condition 
that, through its essential character, actually requires 
that the veteran remain in bed.  The fact that an appellant 
has voluntarily taken to bed or that a physician has 
prescribed rest in bed for the greater or lesser part of the 
day to promote convalescence or cure will not suffice.  The 
performance of the necessary aid and attendance service by a 
relative of the beneficiary or other member of her household 
will not prevent the granting of the additional allowance.  
38 C.F.R. § 3.352.

Treatment records dated from November 2003 to June 2004 show 
that the appellant has been diagnosed with hypertension, 
hypercholesterolemia, dizziness, degenerative joint disease 
of the knees, low back pain, osteoporosis, and senile 
cataracts.

The appellant underwent VA Aid and Attendance or Housebound 
examination in June 2003, September 2003, January 2004, and 
June 2004.  On examination in June 2003, the appellant 
complained of generic aches and pains, dizziness, 
instability of the knees requiring the use of a cane for 
ambulation, and decreased vision.  Her gait and lower 
extremities were observed to be very unstable, requiring a 
cane if she was to walk more than a few steps.  She had 
great difficulty bending her back; extension and flexion 
were found to be very limited.  The examiner determined that 
without the daily personal assistance of another individual, 
the appellant would require hospital, nursing home, or other 
institutional care.

On examination in September 2003, the appellant reported 
difficulty with her knees and back, requiring the use of a 
cane for stability in ambulation.  She reported that she had 
difficulty standing for any length of time but did not 
report major visual problems.  She was driven to the 
examination by her niece.  She was not currently 
hospitalized or bedridden.  She reported that she currently 
lived alone but had a daughter who looked after her.  A 
typical day's activities involved getting up at 
approximately 8:00 a.m., walking to the bathroom for needs 
of nature, washing her face and brushing her teeth.  The 
appellant stated that she would later get dressed in her 
bedroom and then prepare herself a cup of coffee.  She then 
typically read the newspaper or watched television.  
Afterwards she might lay in her bed to rest and then do 
minor household chores.  At midday she usually fixed herself 
lunch.  She stated that she bathed herself everyday at 
approximately 3:00 p.m.  She required assistance in getting 
in and out of the bathtub, but was otherwise able to bathe 
herself.  After bathing, she usually read the newspaper.  
The appellant reported that she fixed herself dinner every 
evening, and watched television after eating.  Oftentimes 
her daughter provided her with food.  She went to bed at 
approximately 9 p.m. each night.  Physical examination 
revealed no restriction of the upper extremities.  She was 
able to eat, dress, undress, and bathe herself.  While the 
appellant required the use of a cane, she was noted to walk 
well by herself.  She was generally able to leave her house 
only for medical appointments.  She was determined to be 
competent to manage her household finances.

On examination in January 2004, the appellant complained of 
dizziness, leg pain, and poor locomotion.  She was observed 
to have difficulty in walking, particularly in terms of 
stability, and was noted to require a cane for ambulation.  
Physical examination of the upper extremities demonstrated 
that the appellant was able to grip, although her motions 
were noted to be unsteady.  Spine motion was found to be 
very limited.  Other pathology found to affect the 
appellant's ability to provide self-care included poor 
eyesight, dizziness, generalized aches, needing help bathing 
and cooking, and being unable to stand for any length of 
time.  The examiner determined that without the daily 
personal assistance of another individual, the appellant 
would require hospital, nursing home, or other institutional 
care.

In order to resolve the discrepancies in the conclusions 
that without the daily personal assistance of another 
individual, the appellant would require hospital, nursing 
home, or other institutional care, she was scheduled for an 
additional examination in June 2004.  At that time, the 
appellant reported to the examination accompanied by her 
niece, who had driven her to the examination.  She at that 
time stated that she lived in a house with her niece.  She 
was not currently hospitalized or bedridden.  Examination of 
the eyes demonstrated vision refraction error corrected with 
eyeglasses.  The isocoric pupils were equal, reactive to 
light and accommodation.  With regard to the ability to 
protect oneself from the hazards or dangers of the daily 
environment, the appellant was found to be independent with 
some limitation with walking, in that she required a cane 
for ambulation.  She was, however, able to ambulate by 
herself.  She complained of generalized aches and pains, 
insomnia, anorexia, and urinary incontinence, although these 
conditions were noted to have improved with treatment.  A 
typical day's activities reportedly involved sitting 
alternating with bedrest, watching television, reading the 
newspaper or the bible, and doing light chores around the 
house.  On occasion she would go to church, but was 
generally sedentary in the home.  It was determined that she 
was able to leave the house at any time, but it was 
recommended that she be accompanied by another person.  
Physical examination of the upper extremities demonstrated 
degenerative joint disease and arthritis, but with 
satisfactory musculoskeletal function, coordination and 
sensation.  She was determined to be competent to manage her 
household finances.

In November 2004, an informal conference was held between 
the appellant and the decision review officer at the RO.  At 
that time, the appellant reported that she lived alone but 
that her niece went to her house everyday and brought meals, 
cleaned the house, and did the laundry.

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).

Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The 
probative value of a medical opinion is generally based on 
the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and 
analytical findings, and the probative weight of a medical 
opinion may be reduced if the examiner fails to explain the 
basis for an opinion.  See Sklar v. Brown, 5 Vet. App. 140 
(1993).

Although supportive of the appellant's claim, the Board is 
inclined to place less probative value on the June 2003 and 
January 2004 examinations.  To this end, the Board assigns 
greater weight on the September 2003 and June 2004 VA 
examinations and opinions, undertaken to directly address 
the question of whether without the daily personal 
assistance of another individual, the appellant would 
require hospital, nursing home, or other institutional care.  
In placing greater weight on these examinations and 
opinions, the Board notes that these reports of examination 
are more detailed and provide a more detailed rationale in 
finding that the appellant, though in poor health, is, for 
the most part, independent.  Significantly, the June 2003 
and January 2004 examiner did not address the appellant's 
ability to bathe, feed, dress and undress herself without 
the assistance of another person. 

In determining that the preponderance of the evidence is 
against the award of special monthly pension based upon the 
need for regular aid and attendance, the Board emphasizes 
that the appellant's diminished visual acuity is fully 
corrected by lenses, and she thus does not meet the criteria 
of blindness, or near blindness.  Additionally, as the 
appellant reported that she lives alone in her house, she 
does not meet the criteria of confinement to a nursing home 
due to mental or physical incapacity.  The appellant also 
does not meet the criteria to establish a factual need for 
aid and attendance of another person.  While she has 
reported that she requires assistance with traveling due to 
the fact that she cannot drive, requires assistance with 
cooking, cleaning, and with getting in and out of the bath, 
the evidence does not suggest that the appellant would be 
totally unable to dress or attend to her hygiene needs 
without the assistance of others.  No functional limitations 
of the upper extremities were found on examination on any of 
the above examinations.  It appears that the appellant is 
able to prepare some meals and feed herself, and complete 
light household chores.  She does not require special 
prosthetic or orthopedic appliances, and is able to walk on 
her own, with an assistive device.  She has also been found 
competent to manage her household finances on examination in 
September 2003 and June 2004.  

The weight of the evidence does not show that the appellant 
meets the requirements for special monthly compensation 
based upon the need for regular aid and attendance.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt 
to obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159 (2005).  The notice must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence in 
the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in August 2003, March 2004, 
and June 2004; and rating decisions in September 2003, March 
2004, and August 2004.  These documents discussed specific 
evidence, the particular legal requirements applicable to 
the claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect 
with regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of the claim by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant.

In addition, all relevant, identified, and available 
evidence has been obtained.  The appellant has not referred 
to any additional, unobtained, relevant, available evidence.  
VA has also provided multiple medical examinations in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

Special monthly pension based upon the need for aid and 
attendance is denied.






____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


